Exhibit 10.3


letterhead12.jpg [letterhead12.jpg]




















April 18, 2020


Michelle Keefe
[personal address]


Re:  Waiver of Compensation




Dear Michelle:


        This letter serves to memorialize your agreement to reduce your annual
base salary from $567,000 (the “Original Base Salary”) to $460,000 from May 1,
2020 through September 30, 2020 (the “Waiver Period”), subject to extension of
the Waiver Period by mutual written agreement of you and Syneos Health, Inc.
(the “Company”).


        Although your annual base salary will be reduced during the Waiver
Period, your Management Incentive Plan (“MIP”) target bonus opportunity for 2020
will continue to be calculated based on your Original Base Salary. In addition,
if you experience a severance-qualifying termination of employment during the
Waiver Period, the MIP and salary portion of your cash severance payment will be
calculated based on your Original Base Salary.


        However, you agree that none of the foregoing will constitute an event
giving rise to a Good Reason for purposes of the Syneos Health Inc. Executive
Severance Plan, any outstanding Company equity award held by you or any other
agreement between you and the Company.


        Other than as described in this letter, all other terms and conditions
of your service remain unchanged.
        
        Please indicate your acceptance and acknowledgement of, and agreement
to, the foregoing by signing below.


Sincerely,
Syneos Health, Inc.
By: /s/ Jonathan Olefson
Name: Jonathan Olefson
Title: General Counsel


Agreed and Acknowledged:


/s/ Michelle Keefe        
Name: Michelle Keefe 


© 2020 All rights reserved | Confidential | For Syneos HealthTM use
only syneoshealth.com | 1